DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 06/28/2021 are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 28-29 and 35-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mere (US 20150371544 A1).

Regarding claim 21, Mere teaches a method, comprising:
	obtaining, by at least one processor, aircraft performance parameters for an aircraft ([0054] “supply, at least to the information processing unit, information linked to the flight performance of the aircraft”);
	determining, by the at least one processor, at least one of operating time and fuel usage of a flight of the aircraft [0110] “for the computation of the cost, implemented by the central processing unit 4, an objective criterion of choice is determined. This is done through a so-called “cost” function. This function scores each alternative trajectory by taking into account environmental constraints, operational constraints and its consumption in terms of fuel and time …[0117] “ΔF is the quantity of fuel consumed during the flight, expressed for example in pounds; and
[0118] ΔT is the total flight time”) based on sensed data from the aircraft during the flight, the sensed data being related to the aircraft performance parameters ([0076] The performance server 11 supplies said computation units 3 and 4 with a variety of information (speed, weight, turn radius, etc.) linked to the performance and the flight qualities of the aircraft. In the context of a simplified solution specified hereinbelow, the performance server 11 supplies the speed at a point away from the reference trajectory (speed which is considered as constant for the rest of the avoidance))”;
	identifying, by the at least one processor, one or more flight plan change options associated with a potential time and fuel savings over the operating time and fuel usage of the flight, wherein the flight plan change options comprise a potential modification to the flight plan to complete the flight ([0186] The alternative trajectories TA3 and TA4 and the areas Z1 to Z3, represented notably by different colors, form part of the abovementioned indication elements which are displayed by the display unit 6 on the navigation screen 8 and which illustrate the cost impacts generated by lateral route deviations”);
	receiving, by the at least one processor, a selection of a flight plan change option of the one or more flight plan change options ([0188] “the device 1 also comprises a selection and activation unit, for example forming part of the input unit 16. This selection and activation unit enables a pilot to select an alternative trajectory presented on the navigation screen 8 and activate it. The aircraft is then guided in the usual manner (by guidance means that are not represented) to follow the alternative trajectory thus selected and activated by the pilot”); and
	altering, by the at least one processor, the flight plan based on the selection of the flight plan change option  ([0188] “the device 1 also comprises a selection and activation unit, for example forming part of the input unit 16. This selection and activation unit enables a pilot to select an alternative trajectory presented on the navigation screen 8 and activate it. The aircraft is then guided in the usual manner (by guidance means that are not represented) to follow the alternative trajectory thus selected and activated by the pilot”).

Regarding claim 22, Mere teaches the method of claim 21, further including:
	determining, by the at least one processor, an operating time and fuel usage savings of a difference between an operating time and fuel usage target based on the flight plan and the determined operating time and fuel usage of the flight ([0186] “cost impacts generated by lateral route deviations” and “[0042] CI is a cost index representing a ratio between a cost dependent on a flight time of the aircraft and a cost dependent on a fuel consumption of the aircraft”); and
	causing, by the at least one processor, display of the operating time and fuel usage savings on a computing device ([0186] “The alternative trajectories TA3 and TA4 and the areas Z1 to Z3, represented notably by different colors, form part of the abovementioned indication elements which are displayed by the display unit 6 on the navigation screen 8 and which illustrate the cost impacts generated by lateral route deviations”).

Claims 28 and 29 are a system including a memory (Taught by Mere [0068] “central processing unit 2 which accesses a non-transitory storage unit 18”); a display device (Taught by Mere [0071] “a display unit 6”); and at least one processor  communicatively coupled to the memory (Taught by Mere [0068] “central processing unit 2 which accesses a non-transitory storage unit 18”) and the display device (Taught by Mere “[0071] a display unit 6 which is linked to said central processing unit 2 via a link 7”), to perform the limitations of claims 21 and 22 respectively. The limitations are substantially similar therefore, rejected for the same reasons.

Claims 35 and 36 are a non-transitory, computer-readable medium containing instructions thereon, which, when executed by at least one processor, perform a method (Taught by Mere [0068] “an information processing unit or central processing unit 2 which accesses a non-transitory storage unit 18 with program instructions which are executed by the unit 2”) of claims 21 and 22, respectively. The limitations are substantially similar therefore, rejected for the same reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23, 30 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mere in view of Long et al. (US 20080119967 A1), hereinafter Long.

Regarding claim 23, Mere teaches the method of claim 22, further including:
	receiving, by the at least one processor, one or more aircraft attributes of the aircraft including at least one of weight of the aircraft ([0076] The performance server 11 supplies said computation units 3 and 4 with a variety of information (speed, weight, turn radius, etc.) linked to the performance and the flight qualities of the aircraft), parking, or air traffic control charges; 
	
	Mere does not teach causing, by the at least one processor, display of the one or more aircraft attributes on the computing device.

	Long teaches causing, by the at least one processor, display of the one or more aircraft attributes on the computing device ([0043] “the current weight and balance information may be continuously computed and displayed, e.g., to the pilot on the flight deck and/or a loadmaster in the cargo bay, on a Display Unit (DU) 136 located in the cockpit or cargo bay of the aircraft”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have displayed the weight of the aircraft as taught by Long in the aircraft of Mere. One of ordinary skill in the art would have been motivated as there is a “maximum gross weight allowable for the particular make and model of the aircraft and the particular types of flight operations that it is to undertake” (Long [0003]). 
	
Claim 30 is a system including a memory (Taught by Mere [0068] “central processing unit 2 which accesses a non-transitory storage unit 18”); a display device (Taught by Mere [0071] “a display unit 6”); and at least one processor  communicatively coupled to the memory (Taught by Mere [0068] “central processing unit 2 which accesses a non-transitory storage unit 18”) and the display device (Taught by Mere “[0071] a display unit 6 which is linked to said central processing unit 2 via a link 7”), to perform the limitations of claims 23. The limitations are substantially similar therefore, rejected for the same reasons.

Claim 37 is a non-transitory, computer-readable medium containing instructions thereon, which, when executed by at least one processor, perform a method (Taught by Mere [0068] “an information processing unit or central processing unit 2 which accesses a non-transitory storage unit 18 with program instructions which are executed by the unit 2”) of claim23. The limitations are substantially similar therefore, rejected for the same reasons.

Claim(s) 24, 31 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mere in view of White (US 20120016575 A1).

Regarding claim 24, Mere teaches the method of claim 21.
	Mere does not teach further including:
	determining, by the at least one processor, an actual amount of time between a landing time and a takeoff time at an airport by the aircraft based on the sensed data from the aircraft, wherein the potential operating time and fuel usage savings include potential operating time and fuel savings over the actual amount of time between the landing time and the takeoff time.

	White teaches determining, by the at least one processor, an actual amount of time between a landing time and a takeoff time at an airport by the aircraft based on the sensed data from the aircraft, wherein the potential operating time and fuel usage savings include potential operating time and fuel savings over the actual amount of time between the landing time and the takeoff time ([0003] “receiving current parameters for a departing airport and an arriving airport for a flight segment of an aircraft, comparing the current parameters to a compilation of historical parameters to determine the historical parameters that correlate to the current parameters, determining an off-to-on time for the flight segment based on the historical parameters and determining an expected fuel usage for the flight segment based on the off-to-on time”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the actual flight time based the historical flight data as taught by White in the aircraft of Mere. One of ordinary skill in the art would have been motivated to provide “owners/operators of aircraft with expected fuel usage for various flight segments would allow these entities to more effectively allocate their resources” (White [0002]).

Claim 31 is a system including a memory (Taught by Mere [0068] “central processing unit 2 which accesses a non-transitory storage unit 18”); a display device (Taught by Mere [0071] “a display unit 6”); and at least one processor  communicatively coupled to the memory (Taught by Mere [0068] “central processing unit 2 which accesses a non-transitory storage unit 18”) and the display device (Taught by Mere “[0071] a display unit 6 which is linked to said central processing unit 2 via a link 7”), to perform the limitations of claims 24. The limitations are substantially similar therefore, rejected for the same reasons.

Claim 38 is a non-transitory, computer-readable medium containing instructions thereon, which, when executed by at least one processor, perform a method (Taught by Mere [0068] “an information processing unit or central processing unit 2 which accesses a non-transitory storage unit 18 with program instructions which are executed by the unit 2”) of claim 24. The limitations are substantially similar therefore, rejected for the same reasons.

Claim(s) 25-26, 32-33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mere in view of Tao et al. (US 20180281948 A1), hereinafter Tao.

Regarding claim 25, Mere teaches the method of claim 21.
	Mere teaches transmitting, by the at least one processor, the selection of the flight plan change option to an avionic system of the aircraft to alter the flight plan ([0188] “the device 1 also comprises a selection and activation unit, for example forming part of the input unit 16. This selection and activation unit enables a pilot to select an alternative trajectory presented on the navigation screen 8 and activate it. The aircraft is then guided in the usual manner (by guidance means that are not represented) to follow the alternative trajectory thus selected and activated by the pilot”).

	Mere does not teach causing, by the at least one processor, the identified one or more flight plan change options to be displayed on a user interface of an application on a mobile computing device onboard the aircraft;
	receiving, by the at least one processor, the selection of the flight plan change option via the application on the mobile computing device onboard the aircraft; 
	
	Tao teaches causing, by the at least one processor, the identified one or more flight plan change options to be displayed on a user interface of an application on a mobile computing device onboard the aircraft ([0026] “units of the flight management computer in the flight management system, including an option display component or a control display component CDU, are on-board apparatuses or easily detachable mobile apparatuses, are human machine interaction interfaces for the pilot and the flight management computer, provide functions of displaying, inputting and modifying data or instructions”. [0080] “one is that the option display component CDU may be designed to be a quick-attach-detach mobile portable electronic apparatus”));
	receiving, by the at least one processor, the selection of the flight plan change option via the application on the mobile computing device onboard the aircraft [0204] “The pilot by means of the CDU reads real time data information of respective on-board systems which the flight management system computes in a centralized way and distributes to be displayed for the pilot, and meanwhile, by an input flight plan on the CDU, or by selecting a control mode, transmits control instructions to the flight management system”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mobile user interface as taught by Tao as interfaces in the aircraft of Mere. One of ordinary skill in the art would have been motivated to “provide functions of displaying, inputting and modifying data or instructions” (Tao [0026]) in a known and reliable way. 


Regarding claim 26, Mere teaches the method of claim 21, further including:
	transmitting, by the at least one processor, the selection of the flight plan change option to an avionic system of the aircraft to alter the flight plan ([0188] “the device 1 also comprises a selection and activation unit, for example forming part of the input unit 16. This selection and activation unit enables a pilot to select an alternative trajectory presented on the navigation screen 8 and activate it. The aircraft is then guided in the usual manner (by guidance means that are not represented) to follow the alternative trajectory thus selected and activated by the pilot”).

	Mere does not teach transmitting, by the at least one processor, the identified one or more flight plan change options to a computing device remote from the aircraft;
	receiving, by the at least one processor, the selection of the flight plan change option via the computing device remote from the aircraft; 

	Tao teaches transmitting, by the at least one processor, the identified one or more flight plan change options to a computing device remote from the aircraft ([0024] “one is that the flight management computer and units thereof in the flight management system are connected with the composite data chain and a cabin integrated avionic system as monitor/manipulation subsystems, so that relevant data information and control data are communicated with each other for being displayed and operated on the aircraft, or are issued to the ground monitor station for use by the monitor personnel;”);
	receiving, by the at least one processor, the selection of the flight plan change option via the computing device remote from the aircraft ([0032] “he ground monitor station is connected with the on-station composite data chain, and by means of the on-station composite data chain, uploads data information or control data of the ground monitor station to the flight management system for computation or being distributed to the connected on-board system, so that a method of ground and air manipulation is constructed”);
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the remote communication and control as taught by Tao in the aircraft of Mere. One of ordinary skill in the art would have been motivated as “Letting the ground monitor personnel have positive functions of managing and controlling, supplementing, replacing, etc, with respect to the air flight, will improve air safety” (Tao [0002]).	

Claims 32 and 33 are a system including a memory (Taught by Mere [0068] “central processing unit 2 which accesses a non-transitory storage unit 18”); a display device (Taught by Mere [0071] “a display unit 6”); and at least one processor  communicatively coupled to the memory (Taught by Mere [0068] “central processing unit 2 which accesses a non-transitory storage unit 18”) and the display device (Taught by Mere “[0071] a display unit 6 which is linked to said central processing unit 2 via a link 7”), to perform the limitations of claims 25 and 26 respectively. The limitations are substantially similar therefore, rejected for the same reasons.

Claim 39 is a non-transitory, computer-readable medium containing instructions thereon, which, when executed by at least one processor, perform a method (Taught by Mere [0068] “an information processing unit or central processing unit 2 which accesses a non-transitory storage unit 18 with program instructions which are executed by the unit 2”) similar (broader) than claim 25. The limitations are substantially similar therefore, rejected for the same reasons.

Allowable Subject Matter
Claims 27, 34 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art (US 20150371544 A1) teaches displaying fuel/time efficient alternative routes. However the prior art neither alone nor in combination teaches each and every claimed limitation, specifically “herein the aircraft is a first aircraft, the method further including: obtaining, by at least one processor, aircraft performance parameters for the second aircraft; determining, by the at least one processor, operating time and fuel usage of a flight of the second aircraft based on sensed data from the second aircraft during the flight, the sensed data being related to the aircraft performance parameters of the second aircraft; identifying, by the at least one processor, one or more flight plan change options associated with a potential time and fuel savings over the operating time and fuel usage of the flight of the second aircraft, wherein the flight plan change options comprise a potential modification to a flight plan to complete the flight of the second aircraft; receiving, by the at least one processor, a selection of a flight plan change option of the one or more flight plan change options; and altering, by the at least one processor, the flight plan of the second aircraft based on the selection of the flight plan change option.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170092136 A1 discloses displaying alternate flight paths for time/fuel savings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668